1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT

9                      EASTERN DISTRICT OF CALIFORNIA

10                              ----oo0oo----

11

12   MICHAEL B. CORTEZ, an            No. 2:18-cv-01896 WBS EFB
     individual; and ANTOINETTE A.
13   CORTEZ, an individual,

14                Plaintiff,          MEMORANDUM AND ORDER RE: MOTION
                                      TO DISMISS
15       v.

16   SECOND CHANCE HOME LOANS,
     LLC, a business entity;
17   ALLIED SERVICING CORPORATION,
     a business entity; PNC BANK,
18   NATIONAL ASSOCIATION, a
     business entity; and DOES 1-
19   50, inclusive,

20                Defendant.

21

22                              ----oo0oo----

23            Michael Cortez and Antoinette Cortez initiated this
24   action to address alleged mishandling of their mortgage and
25   alleged wrongful foreclosure of their property.    Presently before
26   the court is defendant PNC Bank’s Motion to Dismiss Plaintiffs’
27   Complaint.   (Docket No. 39.)
28
                                     1
1    I.     Factual and Procedural Background

2                Plaintiffs Michael Cortez and Antoinette Cortez

3    purchased their home in October 2003.      (Compl. ¶¶ 9–10.)   To

4    secure the purchase, plaintiffs obtained a first loan on the home

5    from National City Mortgage.      (Id.)   In August 2005, plaintiffs

6    obtained a second line of credit, which was secured by the

7    property.     (Id.)   Soon thereafter, PNC Bank became the owner and

8    servicer of both mortgages.     (See id. ¶¶ 11, 14.)

9                In July 2010, PNC Bank modified the first mortgage

10   under the Home Affordable Modification Program (“HAMP”).       (Id. ¶

11   15.)   While going through the process of review and modification

12   implementation on the first mortgage, plaintiffs claim that they

13   repeatedly inquired about a modification of the second mortgage

14   as well.    (Id. ¶ 17.)    Plaintiffs allege that PNC Bank was a

15   participant in the HAMP Second Lien Modification Program (“2MP”)

16   and under that program, PNC Bank was required to either (1) offer

17   to modify the second mortgage or (2) extinguish that mortgage.

18   (Id. ¶ 16.)    Instead, plaintiffs contend that they were told that

19   they had to apply for a separate modification of that loan.         (Id.

20   ¶ 18.)
21               While plaintiffs were applying for a modification on

22   the second mortgage, they allege that they contacted PNC Bank and

23   were repeatedly advised that their account with the bank was

24   closed.     (Id. ¶¶ 19–22.)   Plaintiffs claim that in the years

25   since, they received no communication from the bank or monthly

26   billing statements on the loan until December 2016 when Special
27   Default Services, Inc. told them that the second loan had

28   accumulated over $35,000 in arrearages.      (Id. ¶¶ 23–25.)
                                         2
1                 After plaintiffs learned about a pending foreclosure on

2    their home (Id. ¶ 29), they brought this action on June 26, 2018

3    in Solano County Superior Court against defendants Second Chance

4    Home Loans (“Second Chance”), Allied Servicing Corporation

5    (“Allied”), and PNC Bank (Docket No. 1).         Defendants removed this

6    action to this court on July 5, 2018.        (Docket No. 1.)   On July

7    9, 2018, after discussion with the parties, the court granted

8    plaintiffs’ Motion for a Temporary Restraining Order (Docket No.

9    3) and temporarily enjoined the foreclosure sale of plaintiffs’

10   home.      (Docket No. 10.)   Plaintiffs then filed a Motion for a

11   Preliminary Injunction (Docket No. 11), but withdrew the motion

12   (Docket No. 31) and stipulated to the dismissal of defendants

13   Second Chance and Allied (Docket No. 33).

14                Plaintiffs allege claims of negligence and the

15   violation of California Unfair Competition Law (“UCL”),

16   California Business and Professions Code §§ 17200 et seq., as to

17   defendant PNC Bank.      Defendant PNC Bank moves to dismiss the

18   complaint against it in full.

19   II.   Discussion

20         A.     Legal Standard
21                On a Rule 12(b)(6) motion, the inquiry before the court

22   is whether, accepting the allegations in the complaint as true

23   and drawing all reasonable inferences in the plaintiff’s favor,

24   the plaintiff has stated a claim to relief that is plausible on

25   its face.     See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).         “The

26   plausibility standard is not akin to a ‘probability requirement,’
27   but it asks for more than a sheer possibility that a defendant

28   has acted unlawfully.”        Id.   “A claim has facial plausibility
                                            3
1    when the plaintiff pleads factual content that allows the court

2    to draw the reasonable inference that the defendant is liable for

3    the misconduct alleged.”    Id.    A complaint that offers mere

4    “labels and conclusions” will not survive a motion to dismiss.

5    Id. (internal quotation marks and citations omitted).

6        B.    Statute of Limitations

7              Under California law, negligence claims have a two-

8    year statute of limitations.      Cal. Civ. Proc. Code § 335.1.

9    Separately, “[a]ny action to enforce any cause of action pursuant

10   to [the UCL] shall be commenced within four years after the cause

11   of action accrued.”   Cal. Bus. & Prof. Code § 17208.

12             PNC Bank contends that plaintiffs’ negligence and UCL

13   causes of action are time barred.       Plaintiffs filed their

14   complaint on June 26, 2018.    According to PNC Bank, the complaint

15   does not allege that PNC took any action since 2012, so the end

16   of that year marks the relevant accrual date for plaintiffs’

17   causes of action as against the bank.      Plaintiffs respond by

18   arguing that their claims did not accrue until December 2016,

19   when they actually discovered the existence of these causes of

20   action.
21             Ordinarily, a claim accrues and the statute of

22   limitations begins to run on the date of the injury.       Jolly v.

23   Eli Lilly & Co., 44 Cal. 3d 1103, 1109 (1988).       However, under

24   California’s delayed discovery rule, “the accrual date of a cause

25   of action is delayed until the plaintiff is aware of her injury

26   and its negligent cause.”     Id.; see also Ward v. Westinghouse
27   Canada, Inc., 32 F.3d 1405, 1407 (9th Cir. 1994) (“[U]nder the

28   delayed discovery rule, the statute begins to run when a
                                         4
1    reasonable person in the plaintiff’s position is on ‘inquiry

2    notice’ of ‘potential wrongdoing.’”).    Common law accrual rules

3    like the delayed discovery rule also apply to claims brought

4    under the UCL.   See Aryeh v. Canon Bus. Sols., Inc., 55 Cal. 4th

5    1185, 1196 (2013) (“[W]e conclude the UCL is governed by common

6    law accrual rules to the same extent as any other statute.”).

7              “The question when a plaintiff actually discovered or

8    reasonably should have discovered the facts for purposes of the

9    delayed discovery rule is a question of fact unless the evidence

10   can support only one reasonable conclusion.”    Ovando v. Cnty. of

11   Los Angeles, 159 Cal. App. 4th 42, 61 (2d Dist. 2008) (citing

12   Jolly, 44 Cal. 3d at 1112); see also Ward, 32 F.3d at 1408

13   (“Under California law, the question of when [the plaintiff] was

14   on inquiry notice of potential wrongdoing is a factual

15   question.”)

16             Plaintiffs allege that they did not discover PNC Bank’s

17   alleged malfeasance, the failure to use reasonable care in

18   handling their loan modification application, until December

19   2016.   They claim that PNC Bank repeatedly advised them through

20   the end of 2011 and into 2012 that their account with the bank
21   was closed.   (Compl. ¶ 22.)   Plaintiffs allege that they did not

22   receive any communication regarding this loan until December

23   2016, when they were informed that the second mortgage was to be

24   foreclosed on due to missed payments.    (Compl. ¶¶ 25–26.)

25             Taken as true, these allegations could support the

26   application of the delayed discovery rule.     Plaintiffs allegedly
27   took reasonable steps to inquire into the status of their loan

28   modification and did not discover the alleged wrongdoing because
                                       5
1    they were informed that their account was closed.    PNC Bank was

2    in “a far superior position to comprehend the act and the

3    injury,” because they possessed the necessary information about

4    the status of plaintiffs’ loan modification application and

5    account.   See Prudential Home Mortg. Co. v. Superior Court, 66

6    Cal. App. 4th 1236, 1247, (4th Dist. 1998), as modified on denial

7    of reh’g (Oct. 29, 1998) (“[T]here is an underlying notion that

8    plaintiffs should not suffer where circumstances prevent them

9    from knowing they have been harmed.”).   Since these facts also

10   support the allegation that PNC Bank’s actions were unlawful for

11   the purposes of the UCL, the delayed discovery rule could apply

12   to that cause of action too.   See Aryeh, 55 Cal. 4th at 1196–97.

13   Accordingly, defendants have not established as a matter of law

14   that these claims are time-barred.1

15       C.     Effect of Bankruptcy Proceedings

16              PNC Bank claims that the fact that plaintiffs filed a

17   Chapter 13 Bankruptcy Petition on July 8, 20172 prevents this

18   court from adjudicating this case.    First, PNC Bank maintains

19   that plaintiffs’ claims became a property of the bankruptcy

20   estate once they filed their bankruptcy petition.   Second, PNC
21   Bank argues that judicial estoppel bars plaintiffs from

22   litigating their claims since plaintiffs failed to disclose these

23
          1    If plaintiffs are correct, they would have had until
24   December 2018 to file their negligence claim and December 2020 to
     file their UCL claim.
25

26
          2    Because plaintiff does not oppose PNC Bank’s Request
     for Judicial Notice (Docket No. 40) and the court finds the
27   material in the Request to be properly subject to judicial
     notice, the court hereby GRANTS the Request to take judicial
28   notice of plaintiffs’ Chapter 13 bankruptcy petition.
                                     6
1    claims as assets of their estate when they filed for bankruptcy.

2               1.    Property of the Bankruptcy Estate

3               The filing of a petition in bankruptcy commences the

4    case and creates a bankruptcy estate.      11 U.S.C. § 541(a).   The

5    bankruptcy estate includes “all legal and equitable interest of

6    the debtor in property as of the commencement of the case.”       11

7    U.S.C. § 541(a)(1).    Any causes of action possessed by the debtor

8    at the time of the filing of the bankruptcy petition become part

9    of the bankruptcy estate.    Cusano v. Klein, 264 F.3d 936, 945

10   (9th Cir. 2001).

11              The bankruptcy court ultimately dismissed plaintiffs’

12   bankruptcy action without confirming a Chapter 13 plan.       In re

13   Cortez, No. 17-24500, at Docket No. 74 (Bankr. E.D. Cal. Apr. 5,

14   2018).    A dismissal of a bankruptcy case “revests the property of

15   the estate in the entity in which such property was vested

16   immediately before the commencement of the case under this

17   title.”   11 U.S.C. § 349(b)(3).     The purpose of this section is

18   “‘to undo the bankruptcy case, as far as practicable, and to

19   restore all property rights to the position in which they were

20   found at the commencement of the case.’”      In re Aheong, 276 B.R.
21   233, 239 (B.A.P. 9th Cir. 2002) (quoting H.R. Rep. No. 595, 95th

22   Cong., 1st Sess. 338 (1977); S. Rep. No. 989, 95th Cong., 2d

23   Sess. 48–49 (1978)).    Because their causes of action revested

24   upon the dismissal of their bankruptcy petition, plaintiffs have

25   standing to assert their claims.

26              2.    Judicial Estoppel
27              “[J]udicial estoppel is an equitable doctrine invoked

28   by a court at its discretion.”       New Hampshire v. Maine, 532 U.S.
                                          7
1    742, 750 (2001) (internal quotation marks omitted).       The doctrine

2    is designed “to protect the integrity of the judicial process by

3    prohibiting parties from deliberately changing positions

4    according to the exigencies of the moment.”    Id. at 749–50

5    (internal quotation marks and citation omitted).

6              Three non-exhaustive factors inform the decision

7    whether to apply the doctrine.   “First, a party’s later position

8    must be ‘clearly inconsistent’ with its earlier position.”      Id.

9    at 750.   “Second, courts regularly inquire whether the party has

10   succeeded in persuading a court to accept that party’s earlier

11   position, so that judicial acceptance of an inconsistent position

12   in a later proceeding would create the perception that either the

13   first or the second court was misled.”   Id.   “A third

14   consideration is whether the party seeking to assert an

15   inconsistent position would derive an unfair advantage or impose

16   an unfair detriment on the opposing party if not estopped.”      Id.

17   at 751.

18             “In the bankruptcy context, the federal courts have

19   developed a basic default rule: If a plaintiff-debtor omits a

20   pending (or soon-to-be-filed) lawsuit from the bankruptcy
21   schedules and obtains a discharge (or plan confirmation),

22   judicial estoppel bars the action.”   Ah Quin v. Cty. of Kauai

23   Dep’t of Transp., 733 F.3d 267, 271 (9th Cir. 2013).      Even though

24   plaintiffs concede that they failed to schedule their claims in

25   their bankruptcy plan, they maintain that judicial estoppel does

26   not apply because they did not obtain a confirmation of their
27   bankruptcy plan.

28             Examining the three factors enumerated by the Supreme
                                      8
1    Court in New Hampshire v. Maine, the first factor clearly

2    applies.     Plaintiffs-debtors omitted the claims from their

3    bankruptcy schedule that they now assert.     Nevertheless, the

4    other two factors do not favor the application of judicial

5    estoppel.    Plaintiffs failed to persuade a court to accept their

6    position.    The bankruptcy court did not certify any bankruptcy

7    plan; nor is this court aware of any court orders that relied

8    upon the submitted schedules.     See Chancellor v. OneWest Bank,

9    No. C 12-01068 LB, 2012 WL 1868750, at *6 (N.D. Cal. May 22,

10   2012) (conducting the same analysis under the second factor).

11   The fact that their bankruptcy petition was dismissed also means

12   that plaintiffs did not “gain[] an advantage” by switching

13   positions.    See Hamilton v. State Farm Fire & Cas. Co., 270 F.3d

14   778, 782 (9th Cir. 2001); see also New Hampshire, 532 U.S. at

15   750–51 (“Absent success in a prior proceeding, a party’s later

16   inconsistent position introduces no ‘risk of inconsistent court

17   determinations,’ and thus poses little threat to judicial

18   integrity.” (citations omitted)).      PNC Bank has not identified

19   any unfair detriment they would suffer if plaintiffs are not

20   estopped from asserting their claims.
21               Finally, the court observes that judicial estoppel is a

22   discretionary doctrine to be applied flexibly.     See Ah Quin, 733

23   F.3d at 272.     Where plaintiffs’ counsel has maintained that

24   plaintiffs’ failure to schedule their claims against PNC Bank was

25   a result of mistake and inadvertence, the court is not convinced

26   that the balance of equities favors the application of judicial
27   estoppel.    See New Hampshire, 532 U.S. at 753 (“[I]t may be

28   appropriate to resist application of judicial estoppel when a
                                        9
1    party's prior position was based on inadvertence or mistake.”).

2    Accordingly, the doctrine of judicial estoppel does not bar

3    plaintiffs from alleging their claims.

4        D.   Negligence

5             To prevail on their negligence claim under California

6    law, plaintiffs must show that PNC Bank owed them a legal duty,

7    that it breached the duty, and that the breach was a proximate or

8    legal cause of their injuries.    Merrill v. Navegar, Inc., 26 Cal.

9    4th 465, 477 (2001).    The existence and scope of a duty are legal

10   questions for the court.    Id. (citation omitted).   Generally, “a

11   financial institution owes no duty of care to a borrower when the

12   institution’s involvement in the loan transaction does not exceed

13   the scope of its conventional role as a mere lender of money.”

14   Nymark v. Heart Fed. Sav. & Loan Ass’n, 231 Cal. App. 3d 1089,

15   1096 (3d Dist. 1991).

16            In the context of processing a loan modification,

17   California appellate courts have reached “different conclusions

18   as to whether a lender owes a borrower a duty of care.”    See

19   Meixner v. Wells Fargo Bank, 101 F. Supp. 3d 938, 952 (E.D. Cal.

20   2015) (Nunley, J.).    Some courts have followed Lueras v. BAC Home
21   Loans Servicing, LP, 221 Cal. App. 4th 49 (4th Dist. 2013), and

22   its progeny to hold that a residential lender does not owe “a

23   common law duty of care to offer, consider, or approve a loan

24   modification, or to explore and offer foreclosure alternatives.”

25   Id. at 67.   Other courts have followed Alvarez v. BAC Home Loans

26   Servicing, L.P., 228 Cal. App. 4th 941 (1st Dist. 2014), and its
27   line of cases to find that loan servicers are “required to

28   exercise reasonable care in their dealings with borrowers seeking
                                      10
1    a loan modification.”   Id. at 949.

2               With the exception of one decision recognizing a split

3    among the California Courts of Appeal, the Ninth Circuit has

4    held, albeit in unpublished decisions, that lenders generally owe

5    no duty of care to borrowers during the loan modification

6    process.   See Anderson v. Deutsche Bank Nat. Tr. Co. Americas,

7    649 F. App’x 550, 552 (9th Cir. 2016); Badame v. J.P. Morgan

8    Chase Bank, N.A., 641 F. App’x 707, 709 (9th Cir. 2016);

9    Deschaine v. IndyMac Mortg. Servs., 617 F. App’x 690, 693 (9th

10   Cir. 2015); Benson v. Ocwen Loan Servicing, LLC, 562 F. App’x

11   567, 570 (9th Cir. 2014).   But see Yau v. Deutsche Bank Nat. Tr.

12   Co. Americas, 525 F. App’x 606, 609 (9th Cir. 2013) (recognizing

13   the split among the California Courts of Appeal).

14              Judges within this district, however, are divided on

15   this question.   Compare Moore v. Freedom Mortg. Corp., No. 1:17-

16   CV-628-LJO-EPG, 2017 WL 2633411, at *5 (E.D. Cal. June 19, 2017)

17   (O’Neill, J.) (finding no duty of care); Shupe v. Nationstar

18   Mortg. LLC, 231 F. Supp. 3d 597, 605 (E.D. Cal. 2017) (England,

19   J.) (same); Sullivan v. JP Morgan Chase Bank, NA, 725 F. Supp. 2d

20   1087, 1094 (E.D. Cal. 2010) (Burrell, J.) (same) with Newman v.
21   Bank of N.Y. Mellon, No. 1:12-CV-1629 AWI MJS, 2017 WL 4325772,

22   at *10 (E.D. Cal. Sept. 29, 2017) (Ishii, J.) (finding a duty of

23   care); Martinez v. Flagstar Bank, FSB, No. 2:15-CV-01934 KJM CKD,

24   2016 WL 3906810, at *8 (E.D. Cal. July 19, 2016) (Mueller, J.)

25   (same); Hsin-Shawn Sheng v. Select Portfolio Servicing, Inc., No.

26   2:15-CV-0255-JAM-KJN, 2015 WL 4508759, at *5 (E.D. Cal. July 24,
27   2015) (Mendez, J.) (same); Meixner, 101 F. Supp. 3d at 954–55

28   (Nunley, J.) (same).    This court has previously agreed with
                                      11
1    Judges O’Neill, England, and Burrell and disagreed with Judges

2    Ishii, Mueller, Mendez, and Nunley.

3               When this court first confronted the issue, there was

4    no split among judges in this district.     See Argueta v. J.P.

5    Morgan Chase, No. CIV. 2:11-441 WBS, 2011 WL 2619060, at *5 (E.D.

6    Cal. June 30, 2011).     At that time, Judges O’Neill and Burrell

7    had previously held that financial institutions do not owe a

8    common law duty of care to borrowers during the loan modification

9    process.   Dooms v. Fed. Home Loan Mortg. Corp., No. CV F 11-0352

10   LJO DLB, 2011 WL 1232989, at *12 (E.D. Cal. Mar. 31, 2011)

11   (O’Neill, J.); Sullivan, 725 F. Supp. 2d at 1094 (Burrell, J.).

12   On four occasions since, this court adhered to this view that

13   there is no duty of care in this context.    Deschaine v. IndyMac

14   Mortg. Servs., No. CIV. 2:13-1991 WBS, 2013 WL 6054456, at *6

15   (E.D. Cal. Nov. 15, 2013), aff’d, 617 F. App’x 690 (9th Cir.

16   2015); Jent v. N. Trust Corp., Civ. No. 2:13-1684 WBS CKD, 2013

17   WL 5806024, at *3 (E.D. Cal. Oct. 28, 2013); Bunce v. Ocwen Loan

18   Servicing, LLC, No. CIV. 2:13-00976 WBS, 2013 WL 3773950, at *6

19   (E.D. Cal. July 17, 2013); Solomon v. Aurora Loan Servs. LLC, No.

20   CIV. 2:12-209 WBS, 2012 WL 2577559, at *5 (E.D. Cal. July 3,
21   2012).

22              On April 24, 2015, Judge Nunley, however, held that

23   lenders may owe borrowers a duty of care during the modification

24   process.   Meixner, 101 F. Supp. 3d at 954–55.    He adopted much of

25   the reasoning from the Alvarez decision and its line of cases.

26   Id.   Judges Mendez and Mueller soon thereafter adopted that same
27   holding and reasoning.    See Hsin-Shawn Sheng, 2015 WL 4508759, at

28   *5 (Mendez, J.); Martinez, 2016 WL 3906810, at *8 (Mueller, J.).
                                       12
1    After these decisions created a split within the district, this

2    court carefully considered the differing views and remained

3    unpersuaded that financial institutions, even in the case of a

4    loan modification, owe a duty of care to borrowers.     Willis v.

5    JPMorgan Chase Bank, N.A., 250 F. Supp. 3d 628, 633–34 (E.D. Cal.

6    2017); see also Ryan-Beedy v. Bank of New York Mellon, 293 F.

7    Supp. 3d 1101, 1114 (E.D. Cal. 2018) (reaffirming this holding

8    earlier this year).    “The reasoning in the [] Alvarez and Daniels

9    California Court of Appeals decisions do not change the court’s

10   view.”   Willis, 250 F. Supp. 3d at 633.   “A loan servicer does

11   not owe a borrower a common law duty of care in processing a loan

12   modification application” because it falls squarely within the

13   scope of a lending institution’s conventional role as a lender of

14   money.   Id. at 634.   “A borrower and lender’s rights, duties, and

15   obligations ‘[a]re set forth in the note and deed of trust, the

16   Forbearance Agreement, federal and state statutes and

17   regulations, and the directives and announcements of the United

18   States Department of the Treasury and Fannie Mae.’”     Id. at 633–

19   34 (quoting Lueras, 221 Cal. App. 4th at 68).    Nothing has

20   happened in the interim that causes this court to change its
21   longstanding view.

22             Accordingly, because PNC Bank did not owe plaintiffs a

23   duty of care in processing their application for a loan

24   modification, the court will dismiss plaintiffs’ negligence cause

25   of action.

26       E.    Unfair Competition
27             The UCL defines “unfair competition” as “any unlawful,

28   unfair or fraudulent business act or practice and unfair,
                                      13
1    deceptive, untrue or misleading advertising.”    Cal. Bus. & Prof.

2    Code § 17200.    “Because [the UCL] is written in the disjunctive,

3    it establishes three varieties of unfair competition -- acts or

4    practices which are unlawful, or unfair, or fraudulent.”

5    Berryman v. Merit Prop. Mgmt., Inc., 152 Cal. App. 4th 1544 (4th

6    Dist. 2007) (internal quotation marks and citation omitted).       An

7    act can violate any or all of these prongs.     Id.

8                Even though plaintiffs have not alleged a viable

9    underlying claim for negligence, plaintiffs claim that they have

10   alleged an unfair or unlawful practice by showing that PNC Bank

11   intended to circumvent the mandates of the HAMP.      Plaintiffs

12   maintain that they have standing to bring this claim because they

13   have alleged damages.

14               The UCL is not meant to be an all-purpose substitute

15   for contract and tort actions.    Zhang v. Superior Court, 57 Cal.

16   4th 364, 371 (2013).    The act is meant to “provide[] an equitable

17   means through which both public prosecutors and private

18   individuals can bring suit to prevent unfair business practices

19   and restore money or property to victims of these practices.”

20   Id.   “Because of this objective, the remedies provided are
21   limited.”   Id. (internal quotation marks and citations omitted).

22               Prevailing plaintiffs under the UCL are limited to

23   injunctive relief3 and restitution.   Id.   Plaintiffs cannot

24
           3   Plaintiffs have not demonstrated an entitlement to
25   injunctive relief. PNC Bank no longer owns the second loan, so
26   it can no longer collect on the loan. (See Compl. ¶¶ 28–30.)
     This also means that it no longer engages in the unfair business
27   practice complained of, at least with respect to plaintiffs.
     Moreover, this court is unaware of any authority that allows it
28   to order declaratory relief under the UCL.
                                     14
1    recover damages or attorney fees under the UCL.     Id. (citation

2    omitted); see also Pineda v. Bank of Am., 50 Cal. 4th 1389, 1402

3    n.14 (2010) (“[C]ompensatory damages are not recoverable as

4    restitution.”).    Restitution is limited to restoration of any

5    interest in money or property that was acquired by the means of

6    unfair competition.    Zhang, 57 Cal. 4th at 371.   Plaintiffs must

7    show that they lost money or property and that the money or

8    property was acquired by the defendant.    Id.

9               Here, plaintiffs have not identified any interest in

10   money or property that was acquired by PNC Bank as a result of

11   the alleged wrongful acts.    Plaintiffs’ complaint indicates that

12   they made no payment on the second loan after they applied for

13   the loan modification.    (See Compl. ¶¶ 16–26.)    Instead, their

14   injury is merely that they remain liable on a loan that they

15   claim should not exist and liable for arrearages on that loan.

16   As plaintiffs’ own opposition makes clear, this is a claim for

17   damages.   Because plaintiffs have not pleaded a plausible

18   entitlement to restitution, they cannot recover under the UCL.4

19              Accordingly, this court will dismiss plaintiffs’ UCL

20   cause of action.
21              IT IS THEREFORE ORDERED that PNC Bank’s Motion to

22   Dismiss Plaintiffs’ Complaint (Docket No. 39) be, and the same

23   hereby is, GRANTED.

24              Plaintiffs have twenty days from the date this Order is

25

26
          4    Because the court finds that plaintiffs are not
     entitled to a remedy under the UCL, the court does not decide
27   whether plaintiffs have sufficiently alleged that PNC Bank
     engaged in an “unlawful, unfair or fraudulent business act.” See
28   Cal. Bus. & Prof. Code § 17208.
                                     15
1    signed to file an Amended Complaint, if they can do so consistent

2    with this Order.

3    Dated:   November 28, 2018

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                    16
